      Case 3:20-cr-00464-SI       Document 21-1       Filed 02/17/21     Page 1 of 3




                                   18 U.S.C.A. § 231

                                 § 231. Civil disorders
                                Effective: April 11, 1968
                              Amended: September 13, 1994


(a)(1) Whoever teaches or demonstrates to any other person the use, application, or making
of any firearm or explosive or incendiary device, or technique capable of causing injury or
death to persons, knowing or having reason to know or intending that the same will be
unlawfully employed for use in, or in furtherance of, a civil disorder which may in any way
or degree obstruct, delay, or adversely affect commerce or the movement of any article or
commodity in commerce or the conduct or performance of any federally protected
function; or

(2) Whoever transports or manufactures for transportation in commerce any firearm, or
explosive or incendiary device, knowing or having reason to know or intending that the
same will be used unlawfully in furtherance of a civil disorder; or

(3) Whoever commits or attempts to commit any act to obstruct, impede, or interfere with
any fireman or law enforcement officer lawfully engaged in the lawful performance of his
official duties incident to and during the commission of a civil disorder which in any way
or degree obstructs, delays, or adversely affects commerce or the movement of any article
or commodity in commerce or the conduct or performance of any federally protected
function—

Shall be fined under this title or imprisoned not more than five years, or both.

(b) Nothing contained in this section shall make unlawful any act of any law enforcement
officer which is performed in the lawful performance of his official duties.




                                        Appendix 1
      Case 3:20-cr-00464-SI        Document 21-1       Filed 02/17/21      Page 2 of 3




                                    18 U.S.C.A. § 232

                                     § 232. Definitions
                                  Effective: April 11, 1968
                                Amended: September 13, 1994


For purposes of this chapter:

    (1) The term “civil disorder” means any public disturbance involving acts of violence
    by assemblages of three or more persons, which causes an immediate danger of or
    results in damage or injury to the property or person of any other individual.

    (2) The term “commerce” means commerce (A) between any State or the District of
    Columbia and any place outside thereof; (B) between points within any State or the
    District of Columbia, but through any place outside thereof; or (C) wholly within the
    District of Columbia.

    (3) The term “federally protected function” means any function, operation, or action
    carried out, under the laws of the United States, by any department, agency, or
    instrumentality of the United States or by an officer or employee thereof; and such
    term shall specifically include, but not be limited to, the collection and distribution of
    the United States mails.

    (4) The term “firearm” means any weapon which is designed to or may readily be
    converted to expel any projectile by the action of an explosive; or the frame or receiver
    of any such weapon.

    (5) The term “explosive or incendiary device” means (A) dynamite and all other forms
    of high explosives, (B) any explosive bomb, grenade, missile, or similar device, and
    (C) any incendiary bomb or grenade, fire bomb, or similar device, including any device
    which (i) consists of or includes a breakable container including a flammable liquid or
    compound, and a wick composed of any material which, when ignited, is capable of
    igniting such flammable liquid or compound, and (ii) can be carried or thrown by one
    individual acting alone.

    (6) The term “fireman” means any member of a fire department (including a volunteer
    fire department) of any State, any political subdivision of a State, or the District of
    Columbia.

    (7) The term “law enforcement officer” means any officer or employee of the United
    States, any State, any political subdivision of a State, or the District of Columbia, while




                                        Appendix 2
 Case 3:20-cr-00464-SI        Document 21-1       Filed 02/17/21    Page 3 of 3




engaged in the enforcement or prosecution of any of the criminal laws of the United
States, a State, any political subdivision of a State, or the District of Columbia; and
such term shall specifically include members of the National Guard (as defined in
section 101 of title 10), members of the organized militia of any State, or territory of
the United States, the Commonwealth of Puerto Rico, or the District of Columbia not
included within the National Guard (as defined in section 101 of title 10), and members
of the Armed Forces of the United States, while engaged in suppressing acts of
violence or restoring law and order during a civil disorder.

(8) The term “State” includes a State of the United States, and any commonwealth,
territory, or possession of the United States.




                                   Appendix 3
